Title: To James Madison from James Maury, 28 November 1796
From: Maury, James
To: Madison, James


Dear Sir
Liverpool, 28th: Novr. 1796
Presuming you are to be at Philadelphia as usual, I shall, by every opportunity, during the Session, endeavour to present you some Newspapers &, before this shall reach, I expect you will have received some. Conjectures on the Issue of the Pending Negociations at Paris are various. The prospects tho’ do not appear favorable to peace.
During my being in Office at this place I have been induced, from Time to Time, to go beyond the line of Disbursements prescribed by the Consular Act—principally for the Relief of distressed Fellow Citizens—and, having received no Compensation after repeated Applications to the successive Secretaries of State, I have determined to apply by memorial directly to the House of Representatives of the U. S. A. With this it goes to the Care of my Friend Mr. Ralph Eddowes whom I have requested to apply to you or my Friend Mr. Mason as either of you be on the Spot & it suit best to have it presented & patronized, May I beg I request of you this Favor?
I was rather sorry, for your own sake not to see any of your Consignments this Year. Tobacco at length is become in great demand & at very high prices. I am with singular Esteem & Regard Your Friend.
James Maury
